DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
	The following NON-FINAL Office Action is in response to communication regarding application 16/026/549 filed on 04/20/2021

Status of Claims
	Claim(s) 1, 4 and 6-8 are currently pending and have been rejected as follows. Claims 2, 3, and 5 are currently cancelled.

Priority
The Examiner acknowledges Applicant claiming priority from Application(s) JP2017- 154576 filed 08/09/2017 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Response to Amendment – 103 Rejection
Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (US 2017/0050617 A1) in view of Morgal (US 2010/0280700 A1).

Claims 1, 7, and 8 –
	Penilla discloses the following:
A vehicle authentication system for use with a user of a vehicle, the vehicle authentication system comprising; (Penilla: Paragraph 7, “In one embodiment, a method is for providing access to a vehicle is provided. The method includes sending, by a server, an access code for the vehicle to a portable device. The access code is configured to be transferred by the portable device to the vehicle.”)
A server apparatus configured to communicate with a vehicle ... the server apparatus comprising: (Penilla: Paragraph 8, “One method includes receiving, at a server, a request from a user via the portable device to grant access to use the vehicle via an electronic key (e-key). The vehicle is pre-associated to a user account that defines use options of the vehicle.”)
A processor programed to (Penilla: Paragraph 32, “The method being executed by a processor.”)
At least one electronic key configured to perform short-range wireless communication with the vehicle (Penilla: Paragraph 3, “The present invention relates to systems and methods for generating and sharing electronic keys (e-Keys) with users and cloud-based processing systems, said e-Keys being sharable for enabling shared use of a vehicle.” Paragraph 209, “In other embodiments, vehicles may link to each other using pairing algorithms that allow the vehicles to exchange data using WiFi, Bluetooth, near field communication (NFC), or some other short range communication protocol.”)
A memory storing identification information include: (A) a user of the vehicle, (B) a service category to be provided or received by the user, (C) an execution authority of an operation of the vehicle assigned to the user, (D) schedule information of the vehicle, and (E) an owner of the vehicle who is assigned a privileged authority over the vehicle, each of the (A)-(E) being associated with one another, and the identification information and a time of day associated with each other as one service; and (Penilla: Figure 2-6; Paragraph 11, “the receiving and the transmitting is processed by at least one server having logic for generating e-keys and receiving data regarding use of the vehicle when the e-key is used for the vehicle, the server being accessible over the Internet, the vehicle having wireless communication systems for communicating with the server and for communicating with devices local to the vehicle; wherein the request to generate the e-key is received from one of an administrator of the vehicle, or an owner of the vehicle, or a rental car operator of the vehicle, or a fleet operator for the vehicle, or a user account holder that has the vehicle associated thereto, or a user authorized to request e-keys for the vehicle.”; Paragraph 17, “…the e-key provide access to at least one of operating functions of the vehicle, or opening the vehicle, or starting the vehicle, using user interfaces of the vehicle, or turning-off the vehicle, or combinations thereof…”; Paragraph 114, “dynamically loading fuel, charge and battery service and purchase locations etc.), time of day based use restrictions (day driving only for example)…”)
A processor programed to:
Determine whether the operation of the vehicle is to be executed based on the schedule information based on comparing the operation of the vehicle to the service category and the execution authority (Penilla: Paragraph 114, “dynamically loading fuel, charge and battery service and purchase locations etc.), time of day based use restrictions (day driving only for example)…”; Paragraph 119, “A valet can be given a password to login only as "Valet" which will impose restrictions on trunk operation, vehicle speed operation, vehicle location notification settings etc.”
Perform authentication processing through the short-range wireless communication with the at least one electronic key that is provided by the user (Penilla: Paragraph 125, “The processing logic receiving the login credentials processes the data and returns an authentication response to the user attempting to log in. If the authentication is a success, the vehicle the user attempted to log into has vehicle settings applied to it and the user is allowed to operate the vehicle.”)
When the authentication processing is successful and there is no unended service in the present, permit the user to perform the operation of the vehicle, and (Penilla: Paragraph 40, “a device ID of the device of the recipient is caused to be transferred with the encrypted access code to the vehicle, the device ID being a code that identifies the recipient's device, such that access of the vehicle using the access code is limited to the device of the recipient having the device ID…”)
In a case of an unauthorized use of the vehicle by the user, the vehicle forcibly ends the operation performed by the user in response to an instruction from the owner having the privileged authority (Penilla: Paragraph 25, “the method includes receiving data indicative that the device having the e-key remains within a communication distance of the vehicle during use of the e-key; and sending data to disable the e-key and prevent use of the vehicle after a period of time when the data indicates that the device is not within the communication distance of the vehicle for which the e-key is to be used or used; and sending a notification or a report, or a log to an administrator of the vehicle to report activity of use of the vehicle in association with use of the e-key.”; Paragraph 117, “A company may create a role of "local delivery only" where a driver with that login can only drive the vehicle within their territory. Breaches in territory travel will result in a recorded event and notification to the vehicle administrator as well as the vehicle operator. A grace period will be given to re-route back into the driver's territory before more aggressive vehicle disabling mechanisms are deployed. The driver will be given visual and audio cues as to how to avoid vehicle disabling
Penilla does not explicitly disclose the following, however, Morgal teaches:
Determine whether each service associated with a time of day until present has ended. (Morgal: Paragraph 43, “…allow the user to employ “self-lock”…secure the vehicle…press the “Return Vehicle” button”; Paragraph 44, “At that point the user’s rental will be terminated, the status of the vehicle will be assessed, and a “Ready to Rent” message or “Available” indicator…may be displayed.”)
When there is an unended service in the time of day until present, determine whether or not to limit or delay assignment of an operation authority of the vehicle based on the unended service and the identification information associated wait a current time of day (Morgal: Paragraph 60, "If another day-user wants to rent the shared vehicle the shared vehicle's user interface will require that the next user must return the shared vehicle to the second day station before the first day-users' two hour meeting is over."; Paragraph 61, "If there are no shared vehicles at the alternate workplace day station (e.g. because the second day-user has not returned the shared vehicle on time), the first day-user will need to access the registration system ... The kiosk computer may be capable of reading the first day-user's ID device ... and directing a course of action for accessing alternate mobility modes ... ")

Penilla discloses a method for generating e-keys with permissions for operating a shared vehicle. Morgal teaches a method for delaying assignment and recognizing when a service remains unended. At the time of applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the method of Penilla with the teachings of Morgal, as taught by Morgal (Morgal: Paragraph 67, “…to minimize any adverse effects of late returned shared vehicles…”)

Claim 4 –
	Penilla in view of Morgal teaches the methods of claim 1.
	Penilla does not teach the following, however, Morgal discloses the limitations below:
Based on the identification information associated with a previous time of day, specify the identification information associable with a future time of day not associated with the identification information based on the schedule information and; (Morgal: Paragraph 60, "If... the day-user states that she would return the shared vehicle in two hours, the day station's shared vehicle system ... would recognize there is plenty of time for the day-user to return the shared vehicle to the original day station ... by 3:00pm")
Provide notification of the future time of day and the specified identification information. (Morgal: Paragraph 54, "Once this day-user is identified by her ID device and PIN ... the user may be informed via the display on the shared vehicle that the selected vehicle must be returned to the day station by 3:00 PM.")

Penilla discloses a method for generating e-keys with permissions for operating a shared vehicle. Morgal teaches a method for delaying assignment and recognizing when a service remains unended. At the time of applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the method of Penilla with the teachings of Morgal, as taught by Morgal (Morgal: Paragraph 67, “…to minimize any adverse effects of late returned shared vehicles…”)


Claim 6 –
	Penilla in view of Morgal teaches the methods of claim 1.
	Penilla further discloses:
Wherein the service category includes a category indicating car sharing and category indicating delivery to the vehicle. (Penilla: Paragraph 117, “Companies or entities can create and manage logins to company vehicles for delivery drivers, car washers, and mechanics among other applications. Each login can be configured to provide or restrict access based on the user logged into the vehicle.”) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramanathan (US 2015/0020151 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571)272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624